Poch, J. Claimant is an inmate with the Illinois Department of Corrections at Menard Correctional Center. Claimant’s complaint by “letter” filed May 3, 1979, with the Illinois Court of Claims complains in general terms of a lack of adequate medical treatment. At the hearing held by Commissioner Rath, in this cause on April 17, 1980, Claimant offered no proof of wrongdoing or negligence on the part of the State of Illinois other than his conclusions, offered in a very general way, as to a failure on the part of Respondent’s agents to provide adequate continuing medical care for the various ailments of which the Claimant complains. There was no proof offered in this case of negligence on the part of the State of Illinois; there was no proof of any standard of care which was not met by Respondent and no proof of damages sustained by the Claimant. It is hereby ordered: That the claim of Claimant be and the same is hereby denied.